ShackelpoRD, J.,
delivered the opinion of the Court.
Michael Smithpeter died in the County of Johnson, on 28d of October, 1856, having made his last Will and testament, which was admitted to probate. In his Will, there is the following bequest:
“It is my will and desire, Susan and Lucinda shall be emancipated, if the laws of the land will permit them to remain in the State; or if they, or either of them, shall *14prefer to go a (l) free country; and if not, then they shall enjoy a quasi freedom in this country, and shall have the right of managing and working for themselves; and it is my will my executors pay to each of them, two hundred dollars, out of the first moneys that shall come into their hand's; and allow them, in addition thereto, their clothing and kitchen furniture, which they, or either of them, may have on hand at the time of my death.”
A bill was filed in the Chancery Court of Johnson, for a construction of the Will, by the executors. A decree pronounced, declaring the slaves, Lucinda and Susan, free, and directing their removal to the Western coast of Africa.
Afterwards, Susan, electing to remain and go into voluntary servitude, under the provisions of the Act of 'Mth of March, 1858, a supplemental bill was filed by the executors, claiming Susan, and William Ross, the child of Lucinda, the slaves freed, as the property of the estate.
The Court below dismissed the supplemental bill, and the executors have brought the case to this Court, by appeal.
It is now unnecessary to determine the questions raised in the record, in reference to the right of the girl Susan, to go into voluntary servitude. The amended Constitution of the State of Tennessee, adopted on the 22d of February, 1865, prohibits slavery or voluntary servitude, in the State of Tennessee, and it has ceased forever to exist.
By the Will, the slaves, Susan and Lucinda, were entitled to their freedom, and entitled to take the legacy of two hundred dollars given to each, with the other articles mentioned. Lucinda having died, leaving her child, William Ross, is entitled to the interest of his mother.
*15Susan and Lucinda having been hired out from time to time, are entitled to the proceeds of their hire.
The cause will be remanded to the Chancery Court of Johnson, for proper accounts, etc.